Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 1 of 10 PagelD #: 523

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

ROBERT MILLER,
Petitioner,
Vv. ; Civil Action No. 18-857-CEC
KOLAWOLE AKINBAYO, Warden, and :
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

Respondents.

 

Robert Miller. Pro se Petitioner.

Brian L. Arban, Deputy Attorney General of the Delaware Department of Justice,
Wilmington, Delaware. Attorney for Respondents.

 

MEMORANDUM OPINION'

August 23, 2021
Wilmington, Delaware

 

‘This case was originally assigned to the Honorable Gregory M. Sleet, and was re-
assigned to the undersigned’s docket on September 20, 2018.

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 2 of 10 PagelD #: 524

  

Uk. FF

CONNOLLY, CHIEF JUB6E:

Pending before the Court is Petitioner Robert Miller's (“Petitioner”) Petition for a
Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (‘Petition’). (D.I. 3) The State
filed an Answer in opposition. (D.1. 14) For the reasons discussed, the Court will deny
the Petition as barred by the limitations period prescribed in 28 U.S.C. § 2244.
I. BACKGROUND

On June 9, 2015, Petitioner pled guilty to second degree assault. (D.I. 14 at 1;
D.|. 15-1 at 2, Entry No. 13) The charge stemmed from Petitioner's assault of a woman
with whom he had been in a ten-year long relationship. (D.I. 14 at 3) On November 13,
2005, the Superior Court sentenced Petitioner to eight years of Level V incarceration,
followed by six months of Level IV supervision. (D.I. 14 at 1; D.I. 15-4 at 34-38)
Petitioner appealed, and defense counsel filed a non-merit brief in the Delaware
Supreme Court along with a motion to withdraw representation pursuant to Delaware
Supreme Court Rule 26(c). (D.I. 15-3) On May 18, 2016, the Delaware Supreme Court
affirmed the Superior Court’s judgment and held that defense counsel’s motion to
withdraw was moot. See Miller v. State, 140 A.3d 430 (Table), 2016 WL 3410306 (Del.
May 18, 2016).

On December 14, 2015, while his direct appeal was pending, Petitioner filed a
pro se motion for postconviction relief pursuant to Delaware Superior Court Rule 61
(‘Rule 61 motion”). (D.1. 15-1 at 3, Entry No. 16) The Superior Court denied the Rule
61 motion on October 18, 2016. See Miller v. State, 2016 WL 6094170, at *3 (Del.

Super. Ct. Oct. 18, 2016). Petitioner filed a notice of appeal regarding that decision on

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 3 of 10 PagelD #: 525

December 9, 2016, but the Delaware Supreme Court dismissed the appeal as untimely
on February 9, 2017. See Miller v. State, 156 A.3d 697 (Table), 2017 WL 568362, at *1
(Del. Feb. 9, 2017).

On September 25, 2017, Petitioner filed a second Rule 61 motion, which the
Superior Court summarily dismissed as second or successive under Rule 61(d)(2) on
September 27, 2017. See State v. Miller, 2017 WL 4381381, at *1-2 (Del. Super. Ct.
Sept. 27, 2017). Petitioner did not appeal that decision.

On November 22, 2017, Petitioner filed in the Superior Court a petition for writ of
habeas corpus. (D.I. 15-1 at 5, Entry No. 35) The Superior Court denied the petition on
November 27, 2017, and the Delaware Supreme Court affirmed that judgment on May
21, 2018. (D.I. 15-1 at 5, Entry No. 37); see Miller v. Akinbayo, 187 A.3d 552 (Table),
2018 WL 2306059, at *1 (Del. May 21, 2018).

In June 2018, Petitioner filed the instant Petition asserting the following seven
grounds for relief: (1) defense counsel provided ineffective assistance by failing to
obtain the victim’s medical records which would have shown that the victim’s injuries
were pre-existing; (2) defense counsel provided ineffective assistance by failing to
return Petitioner's voicemail messages; (3) defense counsel provided ineffective
assistance by only discussing with Petitioner that he should take a plea; (4) defense
counsel provided ineffective assistance by failing to respond to Petitioner's requests
about an appeal; (5) defense counsel provided ineffective assistance by failing to
properly investigate Petitioner's background and by failing to properly advocate for

Petitioner at sentencing; (6) defense counsel provided ineffective assistance by failing

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 4 of 10 PagelD #: 526

to advise Petitioner that he could be sentenced under 11 Del. C. § 4204(k); and (7) the
Superior Court erroneously denied his habeas petition. (D.I. 3 at 5, 7, 8, 10; D.I. 5 at 5,
11-14)
ll. ONE-YEAR STATUTE OF LIMITATIONS
Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA) “to reduce delays in the execution of state and federal criminal sentences...
and to further the principles of comity, finality, and federalism.” Woodford v. Garceau,
538 U.S. 202, 206 (2003). AEDPA prescribes a one-year period of limitations for the
filing of habeas petitions by state prisoners that begins to run from the latest of:

(A) the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for

seeking such review;

(B) the date on which the impediment to filing an application

created by State action in violation of the Constitution or laws

of the United States is removed, if the applicant was

prevented from filing by such State action;

(C) the date on which the constitutional right asserted was

initially recognized by the Supreme Court, if the right has been

newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or

claims presented could have been discovered through the

exercise of due diligence.
28 U.S.C. § 2244(d)(1). AEDPA’s limitations period is subject to statutory and equitable
tolling. See Holland v. Florida, 560 U.S. 631 (2010) (equitable tolling); 28 U.S.C. §

2244(d)(2) (statutory tolling).

 

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 5 of 10 PagelD #: 527

Petitioner does not assert, and the Court does not discern, any facts triggering
the application of § 2244(d)(1)(B),(C), or (D).2, Consequently, the Court concludes that
the one-year period of limitations began to run when Petitioner's convictions became
final under § 2244(d)(1)(A).

Pursuant to § 2244(d)(1)(A), if a state prisoner appeals a state court judgment
but does not seek certiorari review, the judgment of conviction becomes final, and the
statute of limitations begins to run, upon expiration of the ninety-day time period allowed

for seeking certiorari review. See Kapral v. United States, 166 F.3d 565, 575, 578 (3d

 

2Claim one asserts that defense counsel would have learned that the victim’s injuries
were old (and presumably not caused by Petitioner on the date of the charged assault)
had counsel obtained the victim’s medical records. (D.I. 3 at 5; D.I. 5 at 12-14) In his
second Rule 61 motion filed on September 25, 2017, Petitioner contended that he had
newly discovered evidence that the victim’s injuries dated back to 2009-2010, years
before the assault to which Petitioner pled. See Miller, 2017 WL 4381381, at *4.
Perhaps because Claim One resembles the newly discovered evidence argument
raised in Petitioner’s second Rule 61 motion filed on September 25, 2017, the State
construes Claim One’s reference to the victim’s “old injuries” as a potential attempt to
trigger an unidentified later starting date for the limitations period under § 2244(d)(1)(D).
Although the Court is not persuaded that the assertions in Claim One constitute an
implicit attempt to establish a new factual predicate in order to trigger a later starting
date for the limitations period under § 2244(d)(1)(D), if Claim One should be construed
as such, then the Court concludes that the argument is unavailing. Significantly, in his
second Rule 61 proceeding, the Superior Court dismissed as false Petitioner's
contention that the victim's injuries were preexisting, and Petitioner has not provided
any clear and convincing evidence rebutting that factual determination. See Miller, 2016
WL 6094170, at *2. Moreover, since Petitioner raised the same contention that the
victim’s injuries were old in his first Rule 61 motion in the context of an ineffective
assistance of counsel claim, the “new later starting date” would actually be the date on
which Petitioner filed his first Rule 61 motion — December 10, 2015 — rather than the
date on which he filed his second Rule 61 motion — September 25, 2017. As the Court
explains more thoroughly in its discussion for statutory tolling later in this Opinion, since
Petitioner filed his first Rule 61 motion during the pendency of his direct appeal,
AEDPA’s limitations period did not actually begin to run until November 18, 2016. See
infra at Section II.A. In other words, Petitioner benefits from a starting date via statutory
tolling that is later than the starting he could possibly obtain through the use of §
2244(d)(1)(D).

4

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 6 of 10 PagelD #: 528

Cir. 1999); Jones v. Morton, 195 F.3d 153, 158 (3d Cir. 1999). In this case, the
Delaware Supreme Court affirmed Petitioner's conviction on May 18, 2016, and he did
not seek review by the United States Supreme Court. As a result, his judgment of
conviction became final on August 16, 2016. Applying the one-year limitations period to
that date, Petitioner had until August 16, 2017 to timely file a habeas petition. See
Wilson v. Beard, 426 F.3d 653, 662-64 (3d Cir. 2005) (Fed. R. Civ. P. 6(a) applies to
AEDPA’s limitations period); Phlipot v. Johnson, 2015 WL 1906127, at *3 n. 3 (D. Del.
Apr. 27, 2015) (AEDPA’s one-year limitations period is calculated according to the
anniversary method, i.e., the limitations period expires on the anniversary of the date it
began to run). Petitioner, however, did not file the instant Petition until June 5, 2018,°
approximately ten months after that deadline. Thus, the Petition is time-barred and
should be dismissed, unless the limitations period can be statutorily or equitably tolled.
See Jones, 195 F.3d at 158. The Court will discuss each doctrine in turn.

A. Statutory Tolling

Pursuant to § 2244(d)(2), a properly filed state post-conviction motion tolls
AEDPA’s limitations period during the time the motion is pending in the state courts,
including any post-conviction appeals, provided that the motion was filed and pending
before the expiration of AEDPA’s limitations period. See Swartz v. Meyers, 204 F.3d
417, 420-24 (3d Cir. 2000). A post-conviction motion is “properly filed’ for statutory

tolling purposes when its delivery and acceptance is in compliance with the state’s

 

3Pursuant to the prison mailbox rule, the Court adopts the date in the Petition’s
certificate of mailing (June 5, 2018) as the date of filing. See Longenette v. Krusing,
322 F.3d 758, 761 (3d Cir. 2003).

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 7 of 10 PagelD #: 529

applicable laws and rules governing filings, such as the form of the document, any time
limits upon its delivery, the location of the filing, and the requisite filing fee.” Crump v.
Phelps, 572 F. Sup. 2d 480, 483 (D. Del. 2008). The limitations period is also tolled for
the time during which an appeal from a post-conviction decision could be filed even if
the appeal is not eventually filed. See Swartz, 204 F.3d at 424. The limitations period,
however, is not tolled during the ninety days a petitioner has to file a petition for a writ of
certiorari in the United States Supreme Court regarding a judgment denying a state
post-conviction motion. See Stokes v. Dist. Att'y of Philadelphia, 247 F.3d 539, 542 (3d
Cir. 2001).

Here, even though Petitioner filed his Rule 61 motion while his direct appeal was
still pending, the Superior Court adjudicated the Rule 61 motion on the merits. Since
the Superior Court treated the Rule 61 motion as properly filed, the Rule 61 motion
tolled the limitations period and essentially delayed the starting date of AEDPA’s
limitations period. The Superior Court denied the Rule 61 motion on October 18, 2016
and, although Petitioner filed a notice of appeal from that the decision, the Delaware
Supreme Court dismissed the appeal as untimely. Consequently, the Rule 61 motion
only tolled the limitations period through November 17, 2016, the day on which the
thirty-day appeal period expired.

Based on the foregoing analysis, AEDPA’s limitations period started to run on
November 18, 2016 and ran for 311 days until Petitioner filed a second Rule 61 motion
on September 25, 2017. The second Rule 61 motion, however, has no statutory tolling

effect, because the Superior Court dismissed that motion as untimely and second or

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 8 of 10 PagelD #: 530

successive. Consequently, the limitations clock continued to run the remaining fifty-four
days without interruption until the limitations period expired on November 20, 2017.4

Petitioner's state habeas petition, filed on November 22, 2017, has no statutory
tolling effect because it was filed after the expiration of the limitations period. Thus, the
Petition is time-barred, unless equitable tolling applies.

B. Equitable Tolling

The one-year limitations period may be tolled for equitable reasons in rare
circumstances when the petitioner demonstrates “(1) that he has been pursuing his
rights diligently, and (2) that some extraordinary circumstance stood in his way and
prevented timely filing.” Holland, 560 U.S. at 649-50. With respect to the diligence
inquiry, equitable tolling is not available where the late filing is due to the petitioner's
excusable neglect. /d. at 651-52. Additionally, the obligation to act diligently “does not
pertain solely to the filing of the federal habeas petition, rather it is an obligation that
exists during the period [the petitioner] is exhausting state court remedies as well.”
LaCava v. Kyler, 398 F.3d 271, 277 (3d Cir. 2005). As for the extraordinary
circumstance requirement, “the relevant inquiry is not whether the circumstance alleged
to be extraordinary is unique to the petitioner, but how severe an obstacle it creates with
respect to meeting AEDPA’s one-year deadline.” Pabon v. Mahanoy, 654 F.3d 385,
401 (3d Cir. 2011). Notably, an extraordinary circumstance will only warrant equitable

tolling if there is “a causal connection, or nexus, between the extraordinary

 

4The limitations period actually ended on Saturday, November 18, 2017. Therefore,
Petitioner had until the end of Monday, November 20, 2017 to timely file a § 2254
petition. See Fed. R. Civ. P. (6)(a)(1),(3).

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 9 of 10 PagelD #: 531

circumstance [] and the petitioner's failure to file a timely federal petition.” Ross v.
Varano, 712 F.3d 784, 803 (3d. Cir. 2013).

Petitioner does not assert, and the Court cannot discern, that any extraordinary
circumstance prevented him from timely filing the instant Petition. To the extent
Petitioner's late filing in this Court was due to a lack of legal knowledge or
miscalculation of AEDPA’s one-year filing period, such circumstances do not warrant
equitably tolling the limitations period. See Taylor v. Carroll, 2004 WL 1151552, at *5-6
(D. Del. May 14, 2004). Thus, the Court concludes that equitable tolling is not available
on the facts presented by Petitioner.

Accordingly, the Court will dismiss the instant Petitioner as time-barred.®
il. CERTIFICATE OF APPEALABILITY

The Court must decide whether to issue a certificate of appealabilty. See 3d Cir.
L.A.R. 22.2 (2011). A certificate of appealability may be issued only when a petitioner
makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). This showing is satisfied when the petitioner demonstrates “that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or
wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

For the reasons stated above, the Court concludes that Petitioner's habeas
Petition must be dismissed as time-barred. Reasonable jurists would not find the

Court's assessment of Petitioner's constitutional claims to be debatable or wrong.

 

5Having determined that the Petition is time-barred, the Court will not address the
State’s alternate reasons for dismissing the Petition.
8

 
Case 1:18-cv-00857-CFC Document18 Filed 08/23/21 Page 10 of 10 PagelD #: 532

Consequently, Petitioner has failed to make a substantial showing of the denial of a
constitutional right, and a certificate of appealability will not be issued.

IV. CONCLUSION

For the foregoing reasons, the Court will dismiss the instant Petition as time-

barred. An appropriate Order will be entered.

 
